     Case 2:21-cv-01523-JTM-DPC Document 9 Filed 08/13/21 Page 1 of 1




MINUTE ENTRY
MILAZZO, J.
August 13, 2021


                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


LOUISIANA STATE                                    CIVIL ACTION


VERSUS                                             NO: 21-1523


DEPARTMENT OF COMMERCE ET AL.                      SECTION “H”


                             MINUTE ENTRY

     On August 13, 2021, the Court held a telephone status conference.
Machelle Hall, Joseph St. John, and Cole Garrett participated on behalf of
Plaintiff; Shampa Panda, Mark Brown, Hannah O’Keefe, Shepard Grimes
participated on behalf of Defendants.




                                                   _______

     (JS-10:20)
